FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                    No. 17-50358
           Plaintiff-Appellee,
                                                D.C. No.
                 v.                       2:16-cr-00824-JFW-1

 HEON-CHEOL CHI,                         ORDER AMENDING
        Defendant-Appellant.                 OPINION

                   Filed November 19, 2019

 Before: Johnnie B. Rawlinson and Carlos T. Bea, Circuit
     Judges, and Benjamin H. Settle, * District Judge.


                             ORDER

    The opinion filed on August 30, 2019, is amended as
follows:

    Slip opinion page 21: DELETE <And on May, 24
2015—approximately six months before the wire
transfers—>. In its place ADD <In another,>.




     *
       The Honorable Benjamin H. Settle, United States District Judge
for the Western District of Washington, sitting by designation.
2                 UNITED STATES V. CHI

    The amended sentence shall read, “In another, Chi sent
Kinemetrics an email providing them with confidential
information about a competing company.”

   With the foregoing amendment, the panel has voted to
deny the petition for panel rehearing. Judges Rawlinson and
Bea have voted to deny the petition for rehearing en banc,
and Judge Settle so recommends.

    The full court has been advised of the petition for
rehearing en banc and no judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.

    The petition for panel rehearing and the petition for
rehearing en banc are DENIED. No additional petitions for
rehearing will be permitted.